DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2 and 4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McTigue (2004/0196021).

    PNG
    media_image1.png
    461
    537
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    499
    542
    media_image2.png
    Greyscale

Regarding claim 1, McTigue discloses [see Fig.s 1-2 above] a method for checking the integrity of a first ground connection (first portion 110a) between an input ground of a probe (detection circuit 112) and a ground of a device under test (DUT 104) and a second ground connection (second portion 110b) between an output ground of the probe (112) and a ground 
Regarding claim 2, McTigue discloses wherein determining the integrity of at least one of the first and second ground connections (110a and 110b) based on the measured DC resistance comprises determining [via measurement device 102] that at least one of the first and second ground connections (110a and 110b) may not be solid based on a high measured DC resistance.
Regarding claim 4, McTigue discloses providing an alternating current (AC) coupling path across said switching mechanism [via detection circuit 112].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-10 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 3, the primary reason for the allowance of the claim is due to providing a user with an alert responsive to said determining that at least one of the first and second ground connections may not be solid.
Regarding claim 5, the primary reason for the allowance of the claim is due to a method for checking the integrity of a first ground connection between an input ground of a probe and a ground of a device under test and a second ground connection between an output ground of the probe and a ground of a test measurement device, the method comprising, in combination with other limitations, driving the input ground to a non-zero voltage by using a voltage source through a buffer amplifier disposed in a probe ground path electrically coupled between the input ground and the output ground. Since claims 6-10 depend from claim 5, they also have allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858